UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 May 1, 2012 Date of Report (Date of earliest event reported) DELTA NATURAL GAS COMPANY, INC. (Exact name of registrant as specified in its charter) Kentucky 0-8788 61-0458329 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3617 Lexington Road, Winchester, Kentucky (Address of principal executive offices) (Zip Code) 859-744-6171 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events May 1, 2012 is the distribution date for the previously announced Delta Natural Gas Company, Inc., (the “Company”) two-for-one stock split (the “Stock Split”) of the Company’s issued and outstanding common stock (the “Common Stock”), par value $1.00 per share.The Company’s Board of Directors declared the Stock Split on February 17, 2012, pursuant to which one (1) additional share of Common Stock is being issued for each share of Common Stock held by shareholders of record as of the close of business on April17, 2012.May2, 2012 will be the ex-dividend date, which is the first day that the Common Stock will trade on a post-split basis at a post-split adjusted price.See Exhibit 99.1 for the Company’s press release issued on May 1, 2012 regarding the Stock Split. The Stock Split will increase the Company’s total shares of common stock outstanding from 3,408,696 shares outstanding prior to the stock split to 6,817,392 shares. Item 9.01 Financial Statements and Exhibits (d)Exhibits Exhibit No.Description 99.1Press Release issued on May 1, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DELTA NATURAL GAS COMPANY, INC. Date:May 1, 2012 By: /s/John B. Brown John B. Brown Chief Financial Officer, Treasurer and Secretary
